Citation Nr: 0214467	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  97-07 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.

(The issues of entitlement to service connection for 
bronchopulmonary disease, chronic headaches, and a disorder 
characterized by cramps in the arms and legs will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney At Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1972 to October 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  This case was most recently before the Board in 
June 2001.  At that time the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bronchopulmonary 
disease, chronic headaches, and a disorder characterized by 
cramps in the arms and legs pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDING OF FACT

A recent VA audiological examination demonstrated an average 
26 decibel loss, coupled with a speech recognition score of 
100 percent in the left ear; there was mild hearing loss in 
the left ear.

CONCLUSION OF LAW

The schedular criteria for an initial compensable disability 
rating for left ear hearing loss have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
Board finds that the RO decisions and correspondence provided 
to the veteran in this case have notified the veteran of all 
regulations pertinent to increased rating claims, informed 
him of the reasons for which it had denied his claim, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  Further, the Board notes 
that the claims file contains relevant service and medical 
records, including VA examinations that assessed the severity 
of his service-connected left ear hearing loss.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  As such, the Board thus finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  As the veteran is appealing the original assignment 
of the rating for his service-connected left ear hearing 
loss, the severity of the veteran's disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran was granted service connection for left ear 
hearing loss in November 1996 and was assigned a 
noncompensable rating that has remained in effect since that 
time.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100-6110.  If a veteran has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the veteran 
is totally deaf in both ears.  38 C.F.R. § 3.383(a)(3); Boyer 
v. West, 11 Vet. App. 477 (1998).

The Board observes that VA has amended the regulations 
pertaining to the evaluation for hearing loss since the 
veteran initiated his appeal.  These changes became effective 
June 10, 1999.  The Board notes that the pertinent 
regulations do not contain any substantive changes that 
affect this particular case; the frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.

As October 2001 VA audiological testing reveals an average 26 
decibel loss and a speech recognition score of 100 percent in 
the left ear, a numeric designation of I is warranted under 
38 C.F.R. § 4.85, Table VI.  Since the veteran has 
nonservice-connected hearing loss in the other ear and he is 
not totally deaf in both ears, the hearing in the ear having 
nonservice-connected loss must be considered normal for 
purposes of computing the service-connected disability 
rating.  Accordingly, he must be considered to have level I 
hearing in the left ear and level I hearing on the right.

When these results are applied under Table VII, the 
appropriate percentage evaluation is 0 percent 
(noncompensable), designated as Diagnostic Code 6100.  
38 C.F.R. §§ 4.85, 4.87.  The Board has also reviewed the 
results from VA audiological testing undertaken in August 
1996.  The August 1996 test, however, also fails to yield a 
result that would warrant a compensable evaluation.

The Board observes that when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  See 38 
C.F.R. § 4.86(a).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  Thereafter, that 
numeral will be elevated to the next higher numeral.  See 38 
C.F.R. § 4.86(b).  The Board notes, however, that neither the 
veteran's right ear or left ear manifests an exceptional 
pattern of hearing loss, and the provisions of 38 C.F.R. § 
4.86 are not applicable.

The Board has reviewed the veteran's statements and hearing 
testimony.  The Board observes that the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The Board has no authority to deviate from the laws 
and regulations relating to the evaluation of hearing loss.  
As such, the presently assigned noncompensable evaluation is 
compatible with the veteran's left ear hearing loss, and a 
preponderance of the evidence is against a higher evaluation 
for this disability.

In light of the veteran's statements and testimony, the Board 
has also considered whether the claims warrant on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  Such ratings 
may be assigned in cases presenting unusual disability 
pictures with frequent hospitalization or marked interference 
with employment.  There is no indication in the record, 
however, that the veteran's service-connected hearing loss 
has necessitated frequent hospitalizations or caused a marked 
interference with his employment.  This is not to say that 
the veteran's over-all hearing loss was not and is not a 
detriment in his day-to-day activities.  At this point, 
however, the Board is unable to conclude that an extra-
schedular rating is warranted for the left ear.  
§ 3.321(b)(1).


ORDER

Entitlement to an initial compensable evaluation for left ear 
hearing loss is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

